tcmemo_2003_176 united_states tax_court estate of helen a deputy deceased william j deputy co-executor petitioner v commissioner of internal revenue respondent docket nos filed date albert l grasso donald j russ jr and john p adams for petitioner michael f o’donnell gregory j stull and thomas d yang for respondent memorandum findings_of_fact and opinion gerber judge in these consolidated cases respondent determined a dollar_figure deficiency in estate_tax and a dollar_figure deficiency in gift_tax the parties have resolved all issue sec_1 these cases were consolidated for purposes of trial briefing and opinion except for the fair_market_value of an interest in a closely_held_corporation that was included in decedent’s estate as part of a family limited_partnership findings_of_fact helen a deputy decedent died on date when her legal residence was in elkhart indiana william j deputy and robert j deputy were appointed coexecutors of decedent’s estate william j deputy as coexecutor of the estate filed timely petitions with respect to respondent’s determination of separate estate and gift_tax deficiencies at the time the petitions were filed william j deputy resided in new buffalo michigan and robert j deputy resided in elkhart indiana decedent was married to sherrill s deputy they had six sons including william j deputy and robert j deputy the coexecutors of decedent’s estate on date decedent formed a family limited_partnership deputy flp retaining a percent limited_partnership_interest and creating two percent general_partnership interests one held by decedent and these cases involve the fair_market_value of interests in a closely_held_corporation transferred by gift during and another interest held by decedent through a family limited_partnership at the time of her death date the transferred interests were substantially smaller than the interest held by decedent the parties have stipulated that the court’s decision with respect to the fair_market_value on date will bind them with respect to the gift_tax values accordingly we consider only the fair_market_value on date one by her son william on date decedent gave each of her six sons a 1-percent limited_partnership_interest in deputy flp on date decedent transferred of her shares of godfrey conveyor co inc godfrey to her grandson matthew deputy the shares represented dollar_figure percent of the issued and outstanding shares of godfrey on date decedent transferred her remaining of the issued and outstanding shares of godfrey to deputy flp as of the date of decedent’s death date there were shares of godfrey stock outstanding which were held as follows shares 01-percent interest by the sherrill s deputy trust shares 99-percent interest by deputy flp shares 47-percent interest by robert j deputy and the remaining shares each 53-percent interest by other deputy family members x decedent’s six sons are the beneficiaries of the sherrill s deputy trust and all six must consent to the sale of any godfrey shares by the trust godfrey was founded in indiana during and engaged in the manufacture of coal-handling machinery and related products decedent’s husband acquired a majority of godfrey’s shares during at a time when godfrey’s financial condition was poor he converted godfrey to a manufacturer of recreational aluminum pontoon boats sometime in the late 1950s godfrey expanded in part by acquisitions of companies in the same industry during and and by expansion into the manufacture of aluminum fishing boats during godfrey entered into a joint_venture with dynasty boats inc concerning the manufacture and sale of fiberglass boats and other marketing arrangements with outboard motor manufacturers during godfrey acquired dynasty boats inc and an outboard motor company at the time of the acquisition both companies were financially troubled by and during the valuation period under consideration godfrey was the largest manufacturer of aluminum pontoon boats in the united_states its main plant was in elkhart indiana with other manufacturing facilities located in mississippi and alabama during godfrey employed approximately people and with the exception of its truck drivers it was a nonunion operation godfrey generally enjoyed good employee relations godfrey had a well-trained and qualified workforce and employee reductions occurred only with respect to seasonal manufacturing needs during godfrey had a good reputation and was known for quality products service and moderate pricing merchandising was accomplished through a network of approximately loyal dealers as of godfrey marketed several successful product lines that were sold under legally protected trade names during the period through mid-date godfrey experienced a consistent growth in net sales at a compounded rate that approached percent from through date godfrey experienced consistent growth in its profitability on the basis of earlier planning a big_number square-foot expansion of godfrey’s elkhart facility was commenced during for its year ended date godfrey earned almost dollar_figure million in net_income from approximately dollar_figure million in sales for the years through godfrey did not pay dividends to its shareholders although godfrey’s sales of pontoon boats increased by a few percentage points from to nationwide sales of pontoon boats decreased by percent on date the estate filed a form_706 united_states estate and generation-skipping_transfer_tax return in which the godfrey shares were reported as having a discounted fair_market_value of dollar_figure the value reported was based on an appraisal prepared by michael a dorman which was attached to the form_706 respondent issued a date notice of estate_tax deficiency determining that the fair_market_value of decedent’s interest in deputy flp was dollar_figure as opposed to the dollar_figure reported by the estate on date the estate filed an amended form_706 in which the godfrey shares were reported as having a fair_market_value of dollar_figure the reduced value was based on a revised appraisal prepared by michael a dorman which was attached to the amended form_706 on date a form_709 united_states gift and generation-skipping_transfer_tax return was filed for decedent’s tax_year ended date in that return dollar_figure of taxable_gifts was reported respondent issued a date notice of gift_tax deficiency determining that the fair market values of decedent’s gifts of interests in the deputy flp should be increased as follows date of gift value reported value determined date date date dollar_figure big_number big_number dollar_figure big_number big_number similar to the amendment of the estate_tax_return form_706 on date an amended form_709 was filed for decedent’s tax_year ended date in that return dollar_figure of taxable_gifts was reported the reduction in the amount of gifts reported for the year was attributable to the revised appraisal reducing the value assigned to the interest in godfrey opinion the controversy in these cases concerns the fair_market_value of an interest in a closely held family_corporation that in turn is held by the same family’s limited_partnership because the largest asset of the partnership is an interest in a closely_held_corporation that corporation’s value as of decedent’s date of death is key to our holding on valuation the parties also disagree as to the types and amounts of discounts to be applied to the value found by the court the evidence consists of a stipulation of facts along with attached exhibits and a transcript containing the testimony of one fact witness in addition each of the parties has offered an expert’s opinion ostensibly to assist the court in its consideration of the facts and conclusion as to the fair_market_value of the controverted interest a the question of the burden_of_proof in its posttrial brief the estate for the first time interposed section and argued that the burden_of_proof should shift to respondent with respect to the remaining valuation question the following statement is at the heart of the estate’s contention it is respectfully submitted that the combined testimony of mr deputy and mr dorman plus the stipulation of facts and the contents of the associated exhibits is credible_evidence within the meaning of the parties have agreed to discounts with respect to the interest in the family limited_partnership all section references are to the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated mr deputy is one of the estate’s coexecutors and mr dorman is the estate’s expert witness sec_7491 sufficient to shift the burden_of_proof to respondent sec_7491 provides that if in any court_proceeding the taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer's liability for a tax under subtitle a or b the burden_of_proof with respect to such a factual issue will be placed on the commissioner for the burden to shift to the commissioner however the taxpayer must comply with the substantiation and record-keeping requirements of the internal_revenue_code see sec_7491 and b in addition sec_7491 requires that taxpayers cooperate with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 finally the benefits of sec_7491 are not available in cases of partnerships corporations and trusts unless the taxpayer meets the net_worth requirements of sec_7430 see sec_7491 taxpayers bear the burden of proving that these requirements are met 116_tc_438 h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 respondent argues that the estate failed to introduce evidence during the trial to show that the requirements of sec_7491 were satisfied respondent also argues that the estate should not be allowed to initiate a burden_of_proof question during posttrial briefing if the estate is allowed to raise the burden_of_proof question at this juncture respondent contends that he will be subjected to surprise and prejudice see 84_tc_191 affd 796_f2d_116 5th cir respondent also points out that he has not been afforded the opportunity to present evidence to counter the estate’s unproven allegations that it has met the statutory requirements see 92_tc_1267 affd 906_f2d_62 2d cir we agree with respondent that the estate’s attempt to raise this matter in a posttrial brief constitutes surprise and is therefore untimely in addition sec_7491 as a prerequisite to the shifting of the burden_of_proof requires the taxpayer to provide credible_evidence sec_7491 does not define the term credible_evidence the legislative_history underlying the enactment of sec_7491 contains the explanation that credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness a taxpayer has not produced credible_evidence for these purposes if the taxpayer merely makes implausible factual assertions frivolous claims or tax protestor- type arguments the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief if after evidence from both sides the court believes that the evidence is equally balanced the court shall find that the secretary has not sustained his burden_of_proof h conf rept supra pincite c b pincite in the context of the valuation issue presented in these cases the question of who has the burden or proof is irrelevant the parties have stipulated the operative facts and documents quantitatively the parties’ stipulation is the source of the vast majority of the facts predicated in our opinion in addition to the parties’ stipulation during the trial each party offered four items of documentary_evidence seven of which were received into the record of these cases finally only one fact witness coexecutor william j deputy was called to testify most of the transcript consists of the cross- examination of the parties’ tendered experts’ opinion testimony on the question of value the parties were required to file simultaneous posttrial briefs the estate’s reply brief filed in response to respondent’s opening brief contained no objections to respondent’s extensive proposed findings_of_fact likewise respondent’s reply to the estate’s opening brief contained only limited objections to the estate’s proposed findings in great part the parties’ posttrial briefing focused on the experts’ opinions and their spin on the essentially agreed facts in these circumstances the question of which party has or had the burden_of_proof has become wholly academic in the context of these cases there is no need to analyze or decide whether the estate met the credible_evidence requirement because as a finder of facts we consider essentially agreed underlying facts and look to the experts’ reports for guidance in order to resolve the valuation issue b the value of godfrey on date the parties have narrowed the focus of their controversy to the question of the value of a 99-percent interest in godfrey a closely held deputy family_corporation for purposes of the gift and estate_tax provisions the value of property transferred on a particular date provides the base upon which the tax_rate is applied after appropriate adjustments see sec_2001 sec_2501 for purposes of the gift and estate_tax property value is determined by considering the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs sec_25_2512-1 gift_tax regs the determination of the fair_market_value of property is a factual determination and the trier of fact must weigh all relevant evidence of value and draw appropriate inferences 323_us_119 304_us_282 87_tc_892 to determine the value of an unlisted stock an actual arm’s-length sale of a similar stock within a reasonable_time before or after a decedent’s date of death is indicative of its fair_market_value 87_tc_78 in the absence of arm’s-length sales fair_market_value represents the price that a hypothetical willing buyer would pay a hypothetical willing seller both persons having reasonable knowledge of all relevant facts and neither person compelled to buy or sell 92_tc_312 it is implicit that the buyer and seller would aim to maximize profit and or minimize cost in the setting of a hypothetical sale 823_f2d_483 11th cir affg tcmemo_1985_595 94_tc_193 therefore we consider the view of both the hypothetical seller and buyer 644_f2d_1282 9th cir affg 71_tc_235 on the original estate_tax_return the estate reported dollar_figure as the discounted value of the godfrey interest after respondent determined that the discounted value of the godfrey interest was dollar_figure the estate in an amended estate_tax_return reported a reduced discounted value of dollar_figure we note that values or discounts reported or claimed on an estate_tax_return may be considered admissions and to some continued for purposes of this controversy the estate contends that the value reported on the amended returns is correct respondent relies on his expert’s discounted value of dollar_figure which closely approximates the dollar_figure value determined in the notice of estate_tax deficiency as already discussed for all practical purposes the facts in the record are not in dispute the parties’ experts have used diverse judgmental factors which resulted in differing values’ being advanced by the parties accordingly we proceed to examine the parties’ experts’ opinions and methodologies a court in approaching expert opinion evidence is not constrained to follow the opinion of any expert when the opinion is contrary to the court’s own judgment a court may adopt or reject expert testimony helvering v natl grocery co supra pincite 538_f2d_927 2d cir affg tcmemo_1974_285 valuation cases are usually continued extent binding or probative restricting an estate from substituting a lower value without cogent proof that those admissions are wrong 92_tc_312 estate of pillsbury v commissioner tcmemo_1992_425 estate of mcgill v commissioner tcmemo_1984_292 in that regard the estate used the same expert for purposes of the values claimed in the original and amended estate_tax returns ultimately the valuation question we have considered was framed by a factual record and the parties’ arguments in connection with their respective experts’ reports the value we have decided was larger than the value reported in the original estate and gift_tax returns and so there was no need to analyze whether the estate should have been bound by the latter values fact specific and are relied on by litigants and courts for generalized guidance but they do not establish bright-line rules for valuation ie they do not establish specific percentage discounts to be applied under particular factual circumstances the estate’s expert mr dorman mentioned three different approaches in valuing the common_stock of godfrey to wit market comparison approach adjusted net_book_value approach and capitalized earnings approach although his report contains some discussion of all three methods ultimately he relied solely on the net asset approach mr dorman rejected the market approach because he could not find what he believed to be comparable companies of six comparable companies he noted that four unlike godfrey reported losses the remaining two were rejected because he determined that using only the remaining two public companies brunswick corp and fountain powerboat ind inc would not provide reliable comparable data to arrive at a market measure of value mr dorman even though he labeled the six companies for convenience we use market approach net asset approach and income approach instead of market comparison approach adjusted net_book_value approach and capitalized earnings approach respectively we find mr dorman’s reason for abandoning the comparable or market approach to be somewhat curious because in spite of the comparable companies losses respondent’s expert’s calculations with similar comparables resulted in the potential for values that were two to three times the value reached by use of the approach advanced by mr dorman comparable did not explain with specificity why the companies with losses or the remaining limited universe would not be reliable mr dorman concluded that godfrey’s adjusted net_book_value was dollar_figure as of date that number is close to godfrey’s unadjusted balance_sheet total shareholders’ equity which was dollar_figure on the valuation_date mr dorman started with the shareholders’ equity and deducted dollar_figure to account for the partial year mr dorman explained the deduction as being attributable to an expectation that shareholders’ equity would decrease by the end of the year we could find no foundation for such a deduction he then converted the book values to fair market values resulting in a dollar_figure increase or excess of fair_market_value over book_value mr dorman then formulated a dollar_figure deduction for something he labeled environmental liabilities finally he deducted dollar_figure for federal and indiana tax ostensibly for the capital_gains on liquidation and or sale of the assets with respect to mr dorman’s net asset approach we found his reasoning and or basis for his conclusions in support of the adjustments reductions to be inadequate and without meaningful explanation in the use of a net asset valuation approach it would be irrelevant that shareholders’ equity decreases after the valuation_date as a third approach mr dorman explained that the income approach is used to determine the fair_market_value of an ongoing business_enterprise on the basis of its earning capacity mr dorman provided the caveat that godfrey’s management made representations concerning future operating outcomes but he did not explain or provide those representations he then annualized the date earnings which he found to be dollar_figure the preceding years’ earnings were then weighted giving the most emphasis to and least to mr dorman ignored the results due to the cyclical nature of the business and arrived at normalized annual earnings_of dollar_figure if mr dorman had included the annualized amount for and used a similar approach to weighting the income results normalized earnings would have been approximately dollar_figure or percent larger next a capitalization rate was selected this rate should constitute a reasonable rate of return mr dorman referenced the dun bradstreet’s median after-tax return on net_worth for the boat building and repairing industry which wa sec_12_9 percent he then explained that an investor would want to receive a rate of return at least percent but if another investment alternative would produce a better return with the same degree of risk the investor would want a better return than the industry average after discussing the 9-percent median industry return mr dorman switched to a customized approach to derive a capitalization rate he started with a 14-percent rate of return on 5-year u s treasury bonds as a riskless rate he then added to the 14-percent base increases of percent dollar_figure percent and percent for premium for equity premium for small stock and company industry respectively those increases are generally explained as excess of return of common_stock over bonds excess of return of small capitalization companies over stock exchange common_stock and finally an increased risk factor based on either industry or company conditions the add-ons to the 14-percent return for a riskless investment increased the capitalization rate to dollar_figure percent which mr dorman reduced by percent to account for godfrey’s growth finally arriving at a 5-percent capitalization rate rounded to the nearest percent using the 5-percent rate and his dollar_figure annualized earnings computation mr dorman’s analyses result in a capitalized value for godfrey of dollar_figure which is almost dollar_figure million or percent less than godfrey’s net assets or ostensible liquidation value ultimately mr dorman discarded the income approach and concluded that godfrey had a fair_market_value of dollar_figure on the basis of his net asset approach mr dorman also applied a discount to that value to arrive at the per-share value of the interest in questiondollar_figure respondent’s expert francis x burns also considered three approaches to value and concluded that godfrey’s fair_market_value on date was dollar_figure mr burns explained that the income market and net asset approaches are used to value a business messrs burns and dorman generally agree about the three methodologies normally used to value a closely_held_business for purposes of the income approach mr burns attempted to normalize the historical earnings to reflect the expectations for godfrey’s future profits he referred to the national marine manufacturers association’s compiled statistics they reflected that a general recession occurred during the years through and had a profound effect on the boating industry from this premise mr burns concluded that godfrey’s through earnings would likely understate the company’s expected future earnings as of mr burns calculated the normalized earnings at dollar_figure we note that mr burns’s figure is only dollar_figure or less than percent different from mr dorman’s dollar_figure figure for normalized earnings because he concluded that the amount of the discount to be applied is discussed later in this opinion the earnings were lower than normal mr burns used a 3-year spread of with more heavily weighted in this way mr burns arrived at normalized earnings_of dollar_figure per year in computing a capitalization rate mr burns in a manner similar to mr dorman’s started with a 56-percent riskless rate on u s treasury bonds and added a 50-percent premium for equity and a 78-percent premium for small stock finally he made an industry-specific reduction of dollar_figure percent to arrive at a total of dollar_figure percent from the dollar_figure percent mr burns deducted dollar_figure percent to reflect godfrey’s growth resulting in a 01-percent capitalization rate we note that mr dorman and mr burns started with comparable rates for u s treasury bonds and made for the most part similar categorical adjustments as follows item treasury bond rate premium for equity premium for small stock company industry mr dorman percent dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure less growth mr burns percent dollar_figure dollar_figure dollar_figure dollar_figure capitalization rate dollar_figure dollar_figure rounded to the nearest accordingly the major difference between the experts’ approaches resides in the company industry adjustment mr burns derived hi sec_5 2-percent company industry reduction directly from a data base published by ibbotson associates which suggests a 2-percent reduction for companies in the ship and boat building and repairing category this obviously translates into a premium for that industry’s category mr dorman on the other hand listed six general categories and the fact that godfrey was a small company to increase the risk factors and arrive at his 3-percent adjustment in the company industry category that of course translates into a discount for the industry category here again mr dorman’s explanation for his adjustment is without specifics the estate argues that the 2-percent company industry reduction that mr burns obtained from the ibbotson associates data base was inappropriate because the data to some extent were derived from years after mr burns explained that such information was not available before and the data base included the years through in defending his use of that data base mr burns explained that industry risk tends to trend and does not generally have spikes in addition mr burns compared some betas of comparable publicly traded companies and found that they had a composite 5-percent industry risk premium which supports the 2-percent premium mr burns used ultimately we accept mr burns’s explanation that there is a premium in the industry on the basis of his analysis of publicly held companies we note that there is no meaningful universe of information available for closely held companies or godfrey’s particular boat manufacturing niche although the percent premium was based on some data from years subsequent to we are satisfied that the percent is within a reasonable range in part we base our conclusion on godfrey’s tendency to generally outperform the industry and economy so that the 2-percent premium may be on the conservative side moreover we are more comfortable with mr burns’s methodology for which he has provided explanations supporting his conclusions and assumptions on the question of industry risk mr dorman’s figures are without empirical support or explanation and appear to be purely subjective mr burns used a 01-percent discount rate which translates into an approximately 9900099-percent capitalization rate that capitalization rate produced an income approach value of dollar_figure when multiplied by mr burns’s dollar_figure normalized earnings for likewise mr dorman by using a 50-percent discount rate which translates into a percent capitalization rate produced an income approach value of dollar_figure when multiplied by his dollar_figure normalized indexed earnings for through dollar_figure mr dorman however abandoned his income approach value and market comparative approach and relied solely on his net asset approach value of dollar_figure conversely mr burns did not use the net asset approach because godfrey had been engaged in the manufacture and marketing of boats since and is clearly an established and successful operating company because of that fact mr burns concluded that valuation of godfrey’s assets is inappropriate because it implies that the company’s value is limited to its tangible assets mr burns also performed a market approach analysis and located public equity companies in the same general industry as godfrey he noted that many of the companies were also listed in a independent appraisal seeking to establish valuation multiples for godfrey mr burns admits that none of the are perfect comparables but he contended that they are sufficiently similar to indicate acceptable valuation multiples using those multiples mr burns’s market approach resulted in a value range for godfrey of dollar_figure to dollar_figure mr burns also noted that godfrey’s profitability it is conceptually incongruent that an income approach would produce a dollar_figure value approximately percent less than a dollar_figure net value approach for a manufacturing company with a sustained successful income and profit history and debt levels relative to the guideline companies supported use of the median multiples he used and that godfrey had generally higher profitability and less debt than the guideline companies ultimately mr burns did not rely on the market approach but relied on his income approach value of dollar_figure which was based only on earnings generally we agree with mr burns that an asset value approach is inappropriate in valuing a long-established financially successful operating company the estate argues that it was customary for businesses in this industry to be acquired for net asset value in that regard william j deputy who was the chief operating officer of godfrey at the time of trial testified that he had been involved in entity purchases in the boating industry where the business acquisition was for an amount approximating net asset value those acquisitions by godfrey however involved companies that were financially troubled considering godfrey’s sustained financial success the use of net asset value to acquire financially troubled companies is not analogous or helpful in the circumstances we consider in an attempt to minimize godfrey’s financial success the estate argued that godfrey did not have any intangible values attributable to patents or workforce admitting that godfrey had engineering drawings and design formulas the estate also contended that competitors could easily copy the design and eliminate any advantage that godfrey had the estate’s arguments however do not explain away godfrey’s long- established financial successes good worker relationships extensive and loyal dealer marketing relationships and good reputation for product and service although neither party attempted to isolate or separately value those aspects they represent some of the reasons for godfrey’s past success and likewise reasons for the potential for future success the long-established ability of the entity to earn income and profit render inappropriate the use of a net asset approach to value godfrey accordingly like mr burns we give no weight to the net asset approach in considering the value of godfrey we also generally agree with mr dorman’s view that the comparables were not a good fit with this company similarly mr burns did not rely on or factor in the market approach in reaching his value for godfrey it would appear that the income approach is the best approach for valuing godfrey a long-established financially successful closely held operating company that has shown consistent profit and growth in that regard we adopt mr burns’s 10-percent discount rate which translates into a percent capitalization rate we do not however adopt the normalized value approaches adopted either by mr burns or mr dorman instead we believe that the normalized value lies somewhere between the two approaches in particular mr burns used the three most current years which left out the reduced income levels occurring from through ultimately mr burns relied solely on normalized earnings to calculate value conversely mr dorman emphasized the recessionary period by using a 4-year pattern and leaving out the income increases in the year using mr dorman’s annualized income which was almost the same as mr burns’s figure and incorporating the figures for the preceding years we decide that dollar_figure represents the normalized earnings for godfrey as follows year income weight weighted income dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number total divided by weight factor of and rounded big_number using a capitalization rate of percent we find that godfrey’s undiscounted fair_market_value was dollar_figure million as of date c discounts to be applied respondent’s expert mr burns concluded that no minority discount should be used to compute decedent’s interest in the property he reached that conclusion on the basis of his expedient logic that the exclusive use of capitalized earnings and the income_method in the valuation would result in treating all interests in the entity equally in other words he concluded that minority interests would receive the same percentage return on their investment as a majority interest mr burns did however employ a 25-percent marketability discount to compute the discounted value mr burns began with his dollar_figure income_method valuation of godfrey and calculated that a 99-percent interest resulted in an undiscounted value of dollar_figure after applying a 25-percent marketability discount of dollar_figure he arrived at his discounted fair_market_value of dollar_figure mr burns relied on two different studies that surveyed restricted_stock transactions of otherwise publicly traded stock based on those studies and his analysis mr burns concluded that a 25-percent marketability discount was appropriate for the 99-percent interest in godfrey one study which was conducted by fair_market_value opinions inc surveyed restricted_stock transactions from through and resulted in a mean discount of percent a second study conducted by management planning inc mpi with respect to restricted_stock transactions occurring from through resulted in an average discount of percent for companies with revenues ranging from dollar_figure million to dollar_figure million in the mpi study the share prices paid in private placements of restricted_stock were compared with the same company’s freely traded market price after considering those studies mr burns arrived at a percent discount to account for the fact that an interest in godfrey would likely not be able to be sold immediately the estate’s expert mr dorman reached the conclusion that the 99-percent interest in godfrey should be discounted by percent to account for the minority interest and marketability limitations he calculated a discounted value of dollar_figure by dividing his dollar_figure adjusted net asset value by the number of godfrey shares outstanding to arrive at an dollar_figure- per-share value he then multiplied the per-share value by the number of shares being valued to arrive at an undiscounted value of dollar_figure by applying the 44-percent discount dollar_figure for lack of marketability and the minority interest mr dorman arrived at a discounted value of dollar_figure which he rounded to dollar_figure mr dorman’s combined 44-percent minority interest and lack of marketability discount was derived by use of a matrix table devised by his company the table is divided into six rating factors which mr dorman believes replicate an investor’s decision process the table has values amounts of percentage discount assigned to each of five categories descending from good to poor for each of the six factors the matrix also has built-in indexing to place more emphasis on some categories over others for purposes of our analysis and clarification we replicate the table used by mr dorman with the final column showing the percentage discount he assigned with respect to the 99-percent interest in godfrey percent of discount based on condition above below dorman’s good average average average poor rating information availability and reliability investment size company outlook manage- ment growth potential ability to control any restrictions on trans- ferability anticipated holding_period and com- pany’s redemption policy dividend payout history and outlook total mr dorman’s report also contained references to discount studies as background and or to support his own approach in regards to the marketability discounts mr dorman discussed various studies including some that were relied on by mr burns the majority of the studies referenced by mr dorman however resulted in marketability discounts ranging from approximately percent to percent with most in the to 35-percent range most of the data for the studies referenced by mr dorman were not contemporaneous to the valuation year because they were gathered in the mid to late 1960s and early 1970s mr dorman also provided a brief discussion on minority discounts which concluded with the statement that an analysis of tax_court cases between and disclosed a median 25-percent minority discount following this general discussion of marketability and minority discounts mr dorman in an attempt to summarize his commentary referenced a study by professor steven e bolten which concluded that on the basis of other studies in existence as of average discounts for marketability and minority were dollar_figure percent and dollar_figure percent respectively neither party’s expert attempted to persuade us to rely or not to rely on the various studies he referenced mr dorman’s discount approach focuses more specifically on godfrey’s unique attributes and therefore provides a more direct approach to evaluate the interest in godfrey additionally we do not accept respondent’s expert’s position that no minority discount should apply where value is estimated by means of an income approach although mr dorman’s approach is more subject specific no foundation or background is provided to support the indexing in each category in the matrix in that regard the matrix was created by mr dorman’s company and is obviously subjective finally as explained below we do not agree with parts of mr dorman’s analysis and conclusions the divergent valuation approaches by the parties’ experts force the court to choose one method over the other without necessarily fully accepting that method or approach accordingly we use mr dorman’s table merely as a guide to assist in our analysis of the facts presented in the record of these cases the first category of the matrix rates the subject’s financial information availability and reliability with a range from one discount point for the best to five discount points for the poorest condition mr dorman selected an above-average percent rating noting that godfrey had available financial statements that were audited by independent public accounts it is enigmatic that mr dorman would assign a less than favorable rating under these circumstances moreover there is no reason provided as to why any discount should be attributable here where the subject has ample and quality financial information available accordingly we do not attribute any discount to this factor the scale provided to rate investment size is an arithmetic progression by starting with one and proceeding to eight discount points mr dorman explains that this adjustment is made to reflect the premise that the larger the necessary capital_investment the less likely a buyer would be willing to place it at risk because mr dorman reached a dollar_figure undiscounted value for the shares in godfrey he considered the investment quite large and therefore assigned six discount points to this aspect we view this aspect as one of the considerations associated with the risk factor in investing in a minority interest in a closely held family_corporation it would be reasonable to assess six discount points for this factor the third category concerns godfrey’s financial outlook management and growth potential and the scale is another arithmetic progression by however it starts with and proceeds to discount points here mr dorman indicates that godfrey has had some sales fluctuation but that operating_expenses have shown continuous and steady decline and that the short-term financial information indicates an improving trend the record here reflects a much more positive picture of godfrey’s financial record and prospects accordingly we consider mr dorman’s evaluation to be too conservative from another perspective the financial outlook category should ostensibly be addressing the potential for return on invested capital in that regard the sixth category of the matrix more directly addresses that aspect and assigns as much as discount points for that aspect the third category appears in that respect to be a duplication mr dorman has given an above average rating assigning discount points to the third category in any event godfrey’s financial picture is such that we would assign no discount for that aspect ability to control is the fourth category and mr dorman assigns a median discount of in an arithmetic progression by ranging from to his reasoning is that the shares represents percent of the outstanding common_stock and is therefore the second largest holding out of approximately twenty shareholders he concludes that the investor would not have control but would enjoy swing power and have a strong voice in the day-to-day operations and decision making of the company we agree with mr dorman’s use of discount points for lack of ability to control in the fifth category which concerns restrictions on transfer and anticipated holding_period mr dorman selected a median discount points in an arithmetic progression by ranging from to his conclusion is based on a holding_period of years or more mr dorman stated that to the best of his knowledge at the present time there is no likelihood that godfrey will be sold within the foreseeable future we agree that there would be restrictions and possible delay in a sale of an interest in a family-owned entity as opposed to a publicly traded stock the record before us however does not reflect that the holding_period would be extended for years or more or that there are any particular difficulties in connection with the deputy family accordingly five discount points would be more appropriate to reflect the restriction situation in these cases finally the sixth category which addresses dividend payout history seems to address the return on capital factor in this category mr dorman selected the poorest rating of discount points from an arithmetic progression by ranging from to his reason for the rating is that godfrey has not paid any dividends and it is unlikely that any will be paid in the future however the actual payment of dividends is not the sole measure the potential to pay dividends must also be considered a return may also be expected in the form of increase in the value of the investment or potential for capital_gain in other words prospective earning power is important see sec_20_2031-2 estate_tax regs revrul_59_60 1959_1_cb_237 mr dorman’s analysis completely ignores any potential for gain due to increase in value godfrey’s financial performance and future prospects would likely result in an increase in the investment value the lack of dividends when factored with the prospect of capital appreciation would place godfrey’s return potential more in the middle range accordingly discount points would seem a better match than the discount points attributed by mr dorman to this aspect using the matrix as a guide we would have arrived at a sum of percent after considering the six factors factoring in the studies cited in the reports of the experts considering the record in these cases and recognizing the imprecise nature of the process in which we are engaged we hold that a 30-percent discount is appropriate to reflect the lack of marketability and minority discounts connected with the shares of godfrey accordingly we hold that the shares of godfrey had a discounted value of dollar_figure on date the date of decedent’s death to reflect the foregoing decisions will be entered under rule fair_market_value of godfrey of dollar_figure divided by outstanding shares equals dollar_figure per share time sec_187 shares equals dollar_figure le sec_30 percent dollar_figure equals dollar_figure
